Citation Nr: 0621151	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from June 1944 to November 
1945.

This appeal arises before the Board of Veterans Appeals 
(Board) from a February 2003 rating action that denied 
separate schedular 10 percent disability ratings for 
bilateral tinnitus.  The appellant filed a Notice of 
Disagreement (NOD) in February 2004, and the RO issued a 
Statement of the Case (SOC) in March 2004.  The appellant 
filed a Substantive Appeal in May 2004.

In May 2005, a Board Deputy Vice Chairman granted the 
appellant's representative's April 2005 motion to advance 
this case on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005).

During the pendancy of this appeal, in the case of Smith v. 
Nicholson, 19 Vet. App. 63 (2005), the United States Court of 
Appeals for Veterans Claims (Court) reversed a Board decision 
that found that, under pre-June 2003 regulations, no more 
than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  
Thereafter, the VA Secretary imposed a stay on adjudication 
of similar claims, including the claim herein under appeal, 
pending resolution of the issue by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  Recently, 
the Federal Circuit issued a decision in Smith v. Nicholson, 
No. 05-7168 (Fed. Cir. June 19, 2006), which reversed the 
Court's decision and affirmed the VA's authority to interpret 
its own regulations.  As a result, the VA Secretary lifted 
the stay, and the Board may proceed with its consideration of 
the issue on appeal.     


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable VA regulations, is assigned a single 
disability rating. 


CONCLUSION OF LAW

The claim for separate schedular 10 percent disability 
ratings for bilateral tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.            38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.                 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

As regards the claim for separate schedular 10 percent 
disability ratings for bilateral tinnitus, the appellant has 
been notified of the reasons for the denial, and he has been 
afforded the opportunity to present evidence and argument in 
support of the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him.  As will be explained below, the claim lacks legal 
merit.  As the law, not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

II.  Analysis

On June 1999 VA examination, the veteran was diagnosed with 
bilateral tinnitus.  By rating action of August 1999, the RO 
granted service connection and assigned an initial 10 percent 
rating for bilateral tinnitus, pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260.  

In February 2003, the appellant's representative filed a 
claim on his behalf, asserting that, per the representative's 
interpretation of DC 6260, the appellant was entitled to 
separate 10 percent ratings for each ear.  By rating action 
subsequently in February 2003, the RO denied separate 
disability ratings for each ear, based on VA's interpretation 
of VA regulations as precluding a rating higher than 10 
percent for tinnitus.

As an initial matter, the Board notes that DC 6260 was 
revised effective in June 2003 to provide that only a single 
10 percent rating is to be assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, DC 6260, Note 2.  In his NOD, the 
appellant, citing Karnas v. Derwinski, 1 Vet. App. 308 
(1991), asserts that, because his claim for separate ratings 
was filed prior to June 2003, the Board must apply the law in 
effect prior to June 2003 which did not expressly prohibit 
the assignment of separate ratings.

In Karnas, the Court held that, where a law or regulation 
changes during the pendency of a claim or appeal, the Board 
must apply the version of the law that is more favorable to 
the claimant.  In Kuzma v. Principi, 341 F. 3d 1327 (Fed. 
Cir. 2003), the Federal Circuit expressly overruled the 
Court's holding in Karnas to the extent that that decision 
allowed the retroactive application of a statute or 
regulation, where the statute or regulation did not expressly 
provide for retroactive application.  Although the NOD 
asserts that the holding in Kuzma applies only to application 
of the VCAA, the Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Nevertheless, the change to DC 6260 effective in June 2003 
did not provide for retroactive application.  See VA's 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  The appellant is, 
therefore, at least entitled to application of the prior 
version of the regulation for the months of eligibility prior 
to June 2003.  See Smith (Ellis) v. Principi, 17 Vet. App. 
168 (2003) (although the change to the regulation prohibits 
the assignment of separate ratings for tinnitus effective in 
June 2003, the Board must analyze the applicability of 
separate ratings prior to June 2003).

The VA's General Counsel addressed this issue in a 
precedential opinion issued in May 2003.  The General Counsel 
held that DC 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other DC.   See VAOPGCPREC 2-03.   

The Board notes that the Court's decision in Smith 
invalidated VAOPGCPREC      2-03 to the extent that the 
General Counsel's opinion was inconsistent with 38 C.F.R. 
§ 4.25(b) and the pre-June 2003 version of DC 6260.  However, 
the Federal Circuit's Smith decision has reversed the Court's 
decision, so the provisions of VAOPGCPREC 2-03 continue to be 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. 
§ 19.5 (2005).         

In written argument dated in May 2004, the appellant's 
representative contends, however, that VAOPGCPREC 2-03 is not 
applicable to the instant appeal because the General Counsel 
failed to address in that opinion the applicability of 
38 C.F.R. § 4.25(b).  The Board will, therefore, separately 
address that issue.

That regulation provides that, except as otherwise provided 
in VA's Rating Schedule, disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  See 38 C.F.R. 
§ 4.25(b); see also Esteban v. Brown,    6 Vet. App. 259 
(1994).  Therefore, the issue is whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2005); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03, the General 
Counsel noted that tinnitus is the perception of sound in the 
absence of any external stimulus (citing The Merck Manual 665 
(17th ed. 1999).  VA also discussed the nature of tinnitus in 
the proposed amendment to DC 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that, in true tinnitus, the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The Board thus 
finds that the application of 38 C.F.R. § 4.25(b) does not, 
therefore, provide a basis for assigning separate disability 
ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  The 
basis of disability evaluations is the ability to function 
under the ordinary conditions of daily life, including 
employment.  Regardless of the location of the disability, 
evaluations are based upon lack of usefulness of these body 
parts or systems.  38 C.F.R. § 4.10 (2005).

Prior to the May 2003 amendment, DC 6260 did not expressly 
indicate whether, in the case of bilateral tinnitus, each ear 
was to be rated separately.  However, the U.S. Supreme Court 
has held that ambiguity is a creature not of definitional 
possibilities, but of statutory context.  Brown v. Gardner, 
513 U.S. 115 (1994).  By reading the rating criteria for DC 
6260 in the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

In the May 2004 written argument, the appellant's 
representative contended that, pursuant to the phrase in 
38 C.F.R. § 4.25(b) "except as otherwise provided," a 
single rating for multiple manifestations of the same disease 
entity can be applied only if the DC so specifies, and that 
it must accordingly be conceded that separate ratings are 
available and appropriate for each ear for bilateral 
tinnitus.  The Board notes, however, that that lack of 
distinction applies to disabilities warranting the minimum 
10 percent rating, indicating that the disability is of 
insufficient severity to warrant distinct ratings for 
unilateral or bilateral involvement.  

In determining the appropriate rating for bilateral tinnitus, 
the Board looks to the DCs pertaining to the auditory system 
that distinguish between unilateral and bilateral 
manifestations.  For example, the rating for hearing loss is 
dependent on whether there is hearing loss in both ears, or 
only one ear.  In addition, DC 6207 provides a 30 percent 
rating for the complete loss of one auricle, and a 50 percent 
rating for the complete loss of both auricles.  
Significantly, none of the remaining DCs pertaining to the 
auditory system distinguishes between unilateral and 
bilateral involvement.  If one section of a statute includes 
specific language, but that language is missing from another 
section of the same statute, it is generally presumed that 
such omission is intentional.  See Brown, 513 U.S. at 120.  

In summary, by reading DC 6260 in the context of the 
remaining DCs pertaining to the auditory system, the DC 
clearly indicates that a 10 percent rating is assignable for 
recurrent tinnitus, regardless of whether the involvement is 
unilateral or bilateral.  For these reasons the Board finds 
that the arguments of the appellant and his representative 
are without merit, and the claim for separate 10 percent 
ratings for bilateral tinnitus must be denied as a matter of 
law.  See Sabonis v. Brown,          6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim for lack of legal merit).  




ORDER

The claim for separate schedular 10 percent disability 
ratings for bilateral tinnitus is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


